48 So. 2d 768 (1950)
Sam FIORELLA
v.
CITY OF BIRMINGHAM.
6 Div. 95.
Supreme Court of Alabama.
November 2, 1950.
Rehearing Denied November 30, 1950.
Gibson & Hewitt, of Birmingham, for petitioner.
Chas. H. Brown, Asst. City Atty., of Birmingham, opposed.
STAKELY, Justice.
Petition of Sam Fiorella for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in the case of Fiorella v. City of Birmingham, Ala.App., 48 So. 2d 761.
Writ denied.
FOSTER, LAWSON and SIMPSON, JJ., concur.